IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Keith Alexander,                         :
                     Appellant           :
                                         :
            v.                           :    No. 870 C.D. 2016
                                         :
Corrections Officer                      :
Volkert, Tracy Brokenshire,              :
Mailroom Supervisor,                     :
Nancy Wilson, Business                   :
Manager SCI Coal Township,               :
Keri Moore, Deputy Grievance             :
Officer, Dorina Varner, Chief            :
Grievance Officer, Vincent               :
Mooney, Superintendent                   :


                                     ORDER


             NOW, June 13, 2017, having considered appellant’s application for

reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge